            Case 2:20-mj-00709-BNW Document 29
                                            28 Filed 10/23/20
                                                     10/22/20 Page 1 of 5




 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
     702-388-6336
 5   christopher.lin@usdoj.gov
 6   Attorneys for the United States of America

 7                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00709-BNW

                    Plaintiff,
10
                                                       Stipulation to Continue the Preliminary
                            v.                         Examination Date and Exclude Time Under
11
                                                       the Speedy Trial Act
     SHEENA ELKIND,
12                                                     (Third Request)
                    Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, Christopher Lin, Assistant United States

17   Attorney, representing the United States of America, and Gabriel Grasso, Esq., representing

18   Defendant Elkind, that the Preliminary Examination date in the above captioned case, which is

19   currently scheduled for October 26, 2020 at 9:30 A.M., be continued to a date and time

20   convenient for the Court but not less than 30 days from the current setting. The parties also

21   stipulate to an extension of (1) the 30-day period under 18 U.S.C. § 3161(b) in which an

22   indictment or information must be returned, and (2) the 90-day period under 18 U.S.C. § 3164(b)

23   for commencing trial for a detained defendant.

24
           Case 2:20-mj-00709-BNW Document 29
                                           28 Filed 10/23/20
                                                    10/22/20 Page 2 of 5




 1   1.    Based on the public health emergency brought about by the COVID-2019 pandemic, the

 2         required social-distancing measures, and the need for additional time to prepare the

 3         defense, both during the public health emergency and once the public health emergency

 4         is resolved, the parties agree to continue the currently scheduled Preliminary

 5         Examination on October 26, 2020, to a date and time convenient for the Court, but not

 6         less than 30 days from the current settings.

 7   2.    This continuance is not sought for purposes of delay, but to account for the necessary

 8         social-distancing in light of the COVID-2019 public health emergency, and to allow the

 9         defense adequate time to prepare during the public health emergency and following its

10         resolution.

11   3.    Denial of this request could result in a miscarriage of justice, and the ends of justice

12         served by granting this request outweigh the best interests of the public and the defendant

13         in a speedy trial.

14   4.    The defendant is at liberty and does not object to the continuance.

15   5.    This is the parties’ third request to continue the Preliminary Examination date.

16   ///

17

18

19

20

21

22

23

24

                                                      2
           Case 2:20-mj-00709-BNW Document 29
                                           28 Filed 10/23/20
                                                    10/22/20 Page 3 of 5




 1   6.    The additional time requested by this stipulation is excludable in computing the time

 2         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

 3         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 4         States Code, Section 3161(h)(7)(B)(i) and (iv).

 5

 6         DATED this 22nd day of October, 2020.

 7

 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
     /s/ Christopher Lin                                /s/ Gabriel Grasso
10   CHRSTIOPHER LIN                                    GABRIEL GRASSO, Esq.
     Assistant United States Attorney                   Counsel for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    3
               Case 2:20-mj-00709-BNW Document 29
                                               28 Filed 10/23/20
                                                        10/22/20 Page 4 of 5




 1                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 2

 3   United States of America,                           )       Case No. 2:20-mj-00709-BNW
                                                         )
 4                          Plaintiff,                   )       Findings and Order on Stipulation
                                                         )
 5        v.                                             )
                                                         )
 6   SHEENA ELKIND,                                      )
                                                         )
 7                         Defendant.                    )
                                                         )
 8

 9             Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

     1.        To account for the necessary social-distancing in light of the COVID-2019 public health
11
               emergency and to allow the defense adequate time to prepare during and following the
12
               resolution of this public health emergency, the Preliminary Examination date in this case
13
               should be continued.
14
     2.        The parties agree to this continuance.
15
     3.        The defendant is at liberty and does not object to the continuance.
16
     4.        This continuance is not sought for purposes of delay.
17
     5.        Denial of this request could result in a miscarriage of justice, and the ends of justice
18
               served by granting this request outweigh the best interest of the public and the defendants
19
               in a speedy trial.
20
     6.        The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to the
21
               Preliminary Hearing date set below.
22
     7.        The additional time requested by this stipulation is excludable in computing the time
23
               within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United
24

                                                             4
           Case 2:20-mj-00709-BNW Document 29
                                           28 Filed 10/23/20
                                                    10/22/20 Page 5 of 5




 1         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 2         States Code, Section 3161(h)(7)(B)(i) and (iv).

 3         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

 4   above-captioned matter currently scheduled for October 26, 2020 be vacated and continued to

     _______________________,
     December 1, 2020, at 11:00__________,
                                AM.        at the hour of ____:____ _.M.
 5
           DATED this ___ day
                 October   23, of October, 2020.
                               2020.
 6

 7

 8                                             ____________________________________
                                               HONORABLE BRENDA N. WEKSLER
 9                                             United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    5
